Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendments filed December 17, 2021, have been entered. Claims 1, and 3-7 remain pending in the application. Claim 2 has been cancelled with its subject matter incorporated into claim 1.
Response to Arguments
	Applicant's arguments filed December 17, 2021, have been fully considered but they are not persuasive. 
	With respect to Applicant’s argument that Watanabe does not disclose to “detect whether a light reception level of the image sensor in the light receiving unit is saturated” because Watanabe merely mentions saturation as something that occurs when the amount of light emission of the light source is increased, this argument is not persuasive. Paragraph [0048] of Watanabe states that their correction method includes “correcting distance information of a pixel having an insufficient precision based on either the amplitude of reflected light or the value of the distance image data”. Saturation is due to signal amplitude of the received light, and Watanabe describes how saturation causes insufficient precision in their device in paragraph [0047] because a saturated pixel “would fail to calculate the distance correctly”. As such, Watanabe inherently detects saturation and corrects for it.
	With respect to Applicant’s argument that Watanabe does not disclose to “perform an interpolation process using the distance data of a non-saturation region 
	In response to applicant's argument that Talagala is nonanalogous art because Talagala does not measure distance, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Talagala discusses image processing regarding the problem of saturated pixels, which is at least reasonably pertinent to the particular problem of saturated pixels for imaging distances. 
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1, and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0046802 (hereinafter referred to as “Watanabe”) in view of U.S. Patent Application Publication No. 2019/0306480 (hereinafter referred to as “Talagala”).
	For claim 1, Watanabe discloses a distance measurement device (generally with reference to FIG. 1 and paragraph [0152]) that measures a distance to a subject by a flight time of light (“formed with the TOF method by interpolating and estimating distance information between pixels of an imaging element”, paragraph [0094]), the distance measurement device comprising: a light emitting unit including a light source that irradiates the subject with light generated from a light source (light source control unit 9 and light source 10 in FIG. 1; and, “it is preferable to use an LED light source” described in paragraph [0153]); a light receiving unit including an image sensor that detects light reflected from the subject by an image sensor in which pixels are arranged in a two-dimensional shape (imaging element such as a CCD, paragraph [0094]; and, light receiving unit 2 and imaging unit 12 shown in FIG. 1); and, a processor configured to: calculate the distance to the subject for each pixel position from a detection signal of 
	Watanabe does not explicitly disclose wherein, in the interpolation process, replace the distance data of each pixel in the saturation region with the distance data of one pixel of the non-saturation region close to a scan direction of the image sensor. Instead, Watanabe discloses other methods of interpolation. Talagala teaches an interpolation method that includes substituting the value of an unsaturated pixel for a 
	For claim 3, Watanabe discloses wherein the processor is further configured to, in performing the interpolation process, calculate the distance data of each pixel in the saturation region is calculated by using the distance data of a plurality of pixels in the non-saturation regions close to each other before and after in a scan direction of the image sensor (FIG. 3A and paragraph [0210] describe that a pixel P5 with distance information L5 is interpolated using values of neighboring pixels for distance estimation, and paragraph [0233] describes using a one dimensional interpolated value VL1d in the vertical direction of the distance information of the neighboring pixel, thus establishing directional data processing).
	For claim 4, Watanabe discloses wherein the processor is further configured to, in performing the interpolation process, calculate the distance data of each pixel in the saturation region by calculating linear interpolation or curve interpolation using a plurality of pieces of the distance data of the non-saturation regions close to each other (“the interpolated distance information L' is calculated by the distance information interpolated value calculation unit 74 by performing two-dimensional linear interpolation shown in FIG. 3A”, paragraph [0223]; and, a “nonlinear weighting function” may be used 
	For claim 5, 	Watanabe does not explicitly disclose wherein, when a charge amount accumulated in the image sensor reaches a maximum value or a predetermined saturation value, the processor is further configured to determine the saturation and output a saturation detection signal. Instead, Watanabe discloses that saturation is detected when the amount of light received by a pixel does not correlate with the intensity modulated light emitted from the light source as described in paragraph [0047]. Talagala teaches that the method of detecting a saturated pixel by determining whether a pixel meets or exceeds a maximum predetermined value is a known method in the image processing art (paragraph [0033]). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the method of determining whether a pixel meets or exceeds a maximum predetermined value taught in Talagala with the method of non-correlation between the emitted and received light as disclosed in Watanabe because both are methods for detecting a saturated pixel in the image processing art.
	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe and Talagala as applied to claim 5 above, and further in view of U.S. Patent Application Publication No. 2019/0166320 (hereinafter referred to as “Maruyama”).
	For claim 6, the combination of Watanabe and Talagala does not explicitly teach wherein the processor is further configured to output an interpolation identification signal to the distance data on which the interpolation process is performed. Maruyama teaches designating a correction candidate value to pixels using interpolation (in FIG. 7, 
	For claim 7, the combination of Watanabe, Talagala, and Maruyama of claim 6 teaches wherein the interpolation identification signal is configured of a digital signal of a high or low level different from an acquired value of the distance data or a specific code pattern. Maruyama teaches a high or low signal because the processor must make a decision "yes" or "no" as outlined in FIG. 7 from step S207 to either S208 or S209. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the binary aspect of Maruyama’s interpolation identification signal as well when incorporating Maruyama’s interpolation identification signal into claim 6 since Maruyama shows it is a known method of identification signal used. 
Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J WEBSTER whose telephone number is (313)446-4857. The examiner can normally be reached Mondays, Tuesdays, and alternating Thursdays and Wednesdays 9:30 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUQING XIAO can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/AMANDA J WEBSTER/Examiner, Art Unit 3645                                                                                                                                                                                                        
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645